Name: Council Regulation (EEC) No 2120/92 of 20 July 1992 amending, for the 13th time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 29. 7. 92 Official Journal of the European Communities No L 213/3 COUNCIL REGULATION (EEC) No 2120/92 of 20 July 1992 amending, for the 13th time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources redefinition of the conditions under which this fishery may be conducted would therefore be premature ; Whereas Regulation (EEC) No 3094/86 should conse ­ quently be amended adequately, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas whiting may be caught with mesh sizes in dero ­ gation from Community regulations ; Whereas the conditions under which whiting may be harvested should therefore be specified, so as to prevent this activity from involving the additional risk of threat ­ ening, through excessive harvesting, the reconstitution of populations already considered as endangered ; Whereas Regulation (EEC) No 3094/86 (2) was intended to have been reviewed during the first half of 1992 ; whereas new information has been brought to the attention of the Commission ; Whereas the required scientific analyses should neverthe ­ less be completed and the adoption of a permanent Article 1 In Annex I to Council Regulation (EEC) No 3094/86, the data and fishing conditions specified for whiting (Merlan ­ gius merlangus) within regions 1 and 2, 'Entire region except Skagerrak and Kattegat', shall be replaced by those contained in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Council The President D. HURD ( ») OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 288, 11 . 10. 1986, p. 10 . Regulation as last amended by Regulation (EEC) No 1465/92 (OJ No L 155, 6 . 6. 1992, p. 1 ). No L 213/4 Official Journal of the European Communities 29. 7. 92 ANNEX 'Region Geographical area Additional conditions Minimum mesh size Authorized target species Minimum % of target species Maximum % of protected species 1 and 2 ICES sub-areas II, IV, V and VI north of latitude 56 0 N n. n 90 (1S) Whiting (Merlangius merlangus) 70 % H 100 of which not more than 1 0 % cod, saithe and haddock and not more than 10 % plaice ( l3) All conditions specified for this fishery remain applicable until 31 December 1992. (M) All captures will be considered as realized with the netting of the smallest mesh size found on board. The distribution of the species caught and held on board, after sorting, or during their transfer of their landing, must respect the provisions applying to the relevant minimum mesh size. For vessels working jointly to hoist a net, the catch composition on board each of these vessels shall conform to the netting of the vessel for which the mesh size is the smallest. (15) It is forbidden to carry on board any trawl or netting with a mesh size smaller than 90 mm. (") The percentage of whiting is calculated according to the cumulated catches of : whiting + haddock + saithe + cod.'